Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 5, patentability resides, at least in part, in the electrical connector having a  housing, a terminal and a TPA movably coupled to a housing, the TPA feature comprises a recess with an opening facing a first direction, a terminal inserted into a cavity in the housing and elongated along a mating direction, the terminal comprising a locking feature biased outwardly from a center line of the terminal, the center line being parallel to the mating direction, wherein: the TPA feature is configured such that when the TPA feature moves from the disengaged configuration to the engaged configuration, the locking feature of the terminal engages enters the recess through the opening of the TPA feature to retain the terminal in the cavity, in combination with the other limitations of the base claim, regarding claim 7, patentability resides, at least in part, in the electrical connector having a housing, first and second terminals, and a TPA movably coupled to a housing, the TPA comprises a recess and is movable between a disengaged/engaged configuration; the first and second  terminals comprising first and second locking features inserted into first and second cavities in the housing, wherein; when the TPA is in the engaged configuration, the locking feature of the first terminal engages the TPA to retain the first terminal in the first cavity, the recess is configured to receive the locking feature of the first terminal when the TPA is in the engaged configuration; when the second terminal is inserted into the second cavity, the locking feature of the second terminal engages the housing to retain the second terminal in the second cavity, in combination with the other limitations of the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833